

EXHIBIT 10.11


SECOND MODIFICATION AGREEMENT


This Second Modification Agreement (this “Agreement”) is dated as of October 11,
2018, by and among DECKERS CABRILLO, LLC, a California limited liability company
(“Borrower”); DECKERS OUTDOOR CORPORATION, a Delaware corporation ("Guarantor");
and ZIONS BANCORPORATION, N.A. (fka ZB, N.A.), dba CALIFORNIA BANK & TRUST
(“Lender”), with reference to the following facts:


RECITALS:


A.    Lender has made a loan to Borrower in the amount of Thirty-Three Million
Nine Hundred Thirty Thousand Five Hundred and No/100 Dollars ($33,930,500.00)
(the “Loan”) pursuant to that certain Term Loan Agreement dated July 9, 2014, by
and between Borrower and Lender, as amended by that certain Modification
Agreement dated December 12, 2014 (as amended, the “Loan Agreement”). The Loan
is evidenced by that certain Promissory Note Secured by Deed of Trust dated July
9, 2014, in the principal amount of Thirty-Three Million Nine Hundred Thirty
Thousand Five Hundred and No/100 Dollars ($33,930,500.00), executed by Borrower
in favor of Lender (the “Note”).


B.    The Note is secured by that certain Deed of Trust, Assignment of Leases
and Rents and Security Agreement (Including Fixture Filing) (the "Deed of
Trust"), dated July 9, 2014, and recorded in the official records of the County
of Santa Barbara, California on July 10, 2014, as Instrument No. 2014-0031015.


C.    The Loan is guaranteed by Guarantor pursuant to that certain Continuing
Guaranty Agreement dated July 9, 2014 (the “Guaranty”).


D.    Borrower and Guarantor have requested Lender to modify the Loan Documents
as provided herein. Capitalized terms used herein shall have the meanings given
in the Loan Agreement unless otherwise defined.
    
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


1.RECITALS. The foregoing Recitals are true and correct and are incorporated
into this Agreement in their entirety.


2.    AMENDMENTS TO LOAN AGREEMENT.


2.1.    Amended Definitions. The following definitions and sections, as
applicable, set forth in the section of the Loan Agreement entitled
“Definitions” are deleted in their entirety and replaced with the following:


‘“Guarantor Credit Agreement” shall mean that certain Credit Agreement dated as
of September 20, 2018, by and among Guarantor, the “Subsidiaries” of the
Guarantor party thereto, the “Lenders” party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, as the same may be modified, amended, restated or
replaced.


Additional Defined Terms. With respect to Guarantor’s covenants set forth in
Section 2.9 of this Agreement, the terms “Available Basket,” “Consolidated
EBITDAR,” “Consolidated Interest Expense,” “Consolidated Rental Expense,”
“Restricted Payment,” “Subsidiaries,” “Equity Interests,” “Commitments,”
“Permitted Acquisitions,” “Specified Leveraged Acquisition,” “Total Adjusted
Leverage Ratio” and each of the defined terms contained in such definitions
shall have the meanings set forth in the Guarantor Credit Agreement as existing
as of September 20, 2018.”


2.2.    Financial Reporting Requirements. Section 2.7 of the Loan Agreement is
amended to add a new row at the bottom of the table in such section as follows:




1



--------------------------------------------------------------------------------




4.Guarantor
Quarterly Officer’s Certificate in exactly the form delivered to the
Administrative Agent under the Guarantor Credit Agreement
within 90 days after the end of each fiscal year of the Guarantor, and within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Guarantor



2.3.    Guarantor Covenant. Section 2.9 of the Loan Agreement is deleted in its
entirety and replaced with the following:


“2.9    Guarantor Covenants. Borrower shall cause Guarantor to comply with the
following covenants (it being acknowledged by Lender and Borrower that certain
capitalized terms used below apply collectively to both Guarantor and its
Subsidiaries pursuant to the meanings given them in either this Agreement or the
Guarantor Credit Agreement, as applicable):


(a)    The Total Adjusted Leverage Ratio shall not be greater than 3.75 to 1.00
as of the last day of any fiscal quarter of Guarantor; provided that after the
consummation or making of any Specified Leveraged Acquisition, such maximum
Total Adjusted Leverage Ratio shall be increased to 4.00 to 1.00 solely for the
last day of the fiscal quarter in which such Specified Leveraged Acquisition is
consummated or made and for the last day of the next two succeeding fiscal
quarters.


(b)    As of the last day of any fiscal quarter of Guarantor, Guarantor shall
not permit the ratio of (i) Consolidated EBITDAR for the period of four fiscal
quarters ending on such day to the sum of (ii) Consolidated Interest Expense for
such four quarter period plus Consolidated Rental Expense for such four quarter
period to be less than or equal to 2.25 to 1.00.


(c)    Guarantor will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (1) Guarantor may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock, (2)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (3) Guarantor may make Restricted Payments pursuant to and in
accordance with share based compensation plans or other benefit plans for
management or employees of Guarantor and its Subsidiaries, (4) the Guarantor may
make or declare any other Restricted Payments so long as both before and after
giving effect to the making and/or declaration of any such Restricted Payment,
(i) no Event of Default under the Guarantor Credit Agreement has occurred and is
continuing, (ii) the Guarantor would be in compliance with Section 2.9(a) and
Section 2.9(b) on a pro forma basis and (iii) the Total Adjusted Leverage Ratio
would not exceed 3.50 to 1.00 on a pro forma basis and (5) the Guarantor may
make Restricted Payments in an aggregate amount not to exceed as of the time of
making of such investment, loan or advance the Available Basket at such time;
provided that after giving effect thereto, (A) the Guarantor is in compliance
with Section 2.9(a) and Section 2.9(b) on a pro forma basis and (B) no Event of
Default under the Guarantor Credit Agreement shall have occurred and be
continuing or would result therefrom (it being understood and agreed that if
amounts are available under the Available Basket under the Guarantor Credit
Agreement, such amounts shall be deemed available for use hereunder).”


3.    GENERAL RELEASE. Borrower, and Guarantor, together with their respective
successors, assigns, directors, officers, employees, agents and affiliates
(collectively, “Releasing Parties”), fully, finally, and forever release and
discharge Lender and its representatives together with Lender’s respective
successors, assigns, directors, officers, employees, agents and affiliates
(collectively, “Released Parties”) from any and all actions, causes of action,
claims, debts, demands, liabilities, obligations, and suits, of whatever kind or
nature, in law or equity arising under or in a manner in connection with the
Loan or Loan Documents, that Releasing Parties have or in the future may have,
whether known or unknown, occurring prior to the date of this Agreement, in each
case other than actions, causes of action, claims, debts, demands, liabilities,
obligations or suits caused by the gross negligence or willful misconduct of any
such Released Party. It is the intention of Releasing Parties that the above
release shall be effective as a full and final release of each and every matter
specifically and generally referred to above.


2



--------------------------------------------------------------------------------






Each Releasing Party acknowledges and represents that it, he or she has been
advised by independent legal counsel with respect to the agreements contained
herein. Each Releasing Party expressly waives any and all rights it, he or she
may have under any statute or common law principle with respect to any of the
matters released herein. This general release shall act as a release of all
included claims, rights and causes of action, whether such claims are currently
known, unknown, foreseen or unforeseen and regardless of any present lack of
knowledge as to such claims. Each Releasing Party understands and acknowledges
the significance and consequence of this waiver and hereby assumes full
responsibility for any injuries, damages, losses or liabilities released herein.


Borrower’s Initials:         


Guarantor’s Initials:         


4.    ADDITIONAL PROVISIONS.


4.1.    Affirmation of Indebtedness. Borrower affirms and admits the
indebtedness evidenced by the Note. Borrower and Guarantor each acknowledges
that it or he has no claims, offsets or defenses with respect to the payments of
sums due under the Note, Deed of Trust or other Loan Documents other than
payment of such sums in full. Borrower and Guarantor each ratifies and confirms
each and all of the terms, conditions and covenants of the Note, Deed of Trust,
Guaranty and other Loan Documents to which each is a party, as amended or
modified by this Agreement, and those provisions not so amended or modified and
the Loan Documents, as amended by this Agreement, remain in full force and
effect.


4.2.    No Encumbrance. Borrower represents and warrants to Lender that it is
the owner of the real estate described in the Deed of Trust free and clear of
any encumbrances except as set forth on the Title Policy or as consented to in
writing by Lender. Borrower further represents and warrants that title to the
real property described in the Deed of Trust is now vested in Borrower subject
only to those matters existing at the time of recordation of the Deed of Trust
or as consented to in writing by Lender after recordation of the Deed of Trust
and current taxes, and that no one other than Borrower has any interest in the
real property subject to the Deed of Trust.


4.3.    Conditions Precedent. The effectiveness of this Agreement is expressly
conditioned on Borrower causing the following conditions to be satisfied to
Lender’s satisfaction:


4.3.1    Lender’s receipt of (i) the executed original of this Agreement, and
(ii) any other documents required by Lender pursuant to or in connection with
this Agreement, in a form acceptable to Lender.
4.3.2    No Event of Default shall have occurred and be continuing.


4.3.3    There shall have been no substantial deterioration in the financial
condition of Borrower or any Guarantor, as determined by Lender in Lender’s sole
discretion.


4.3.4    Borrower shall pay all costs and expenses incurred by Lender in
connection with this Agreement, including without limitation, modification fees,
attorney’s fees, inspection fees, engineer and appraiser fees, documentation
and/or recording fees, if any, and the cost of any title policies or
endorsements required by Lender.


4.3.5    After giving effect to the terms of this Agreement, the representations
and warranties of Borrower contained herein or in the other Loan Documents shall
be true and correct in all material respects as of the date hereof (unless
referring to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).


4.4.    Counterparts. This Agreement may be executed in counterparts, but all
counterparts shall constitute but one and the same document.




3



--------------------------------------------------------------------------------




4.5.    Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provisions.


4.6.    Dispute Resolution.  This Agreement incorporates any judicial reference
or alternative dispute resolution provisions included in the Loan Documents.


4.7.    Entire Agreement; No Oral Modifications. This Agreement, the other Loan
Documents and the other documents mentioned herein and executed as of the date
hereof set forth the entire agreement of the parties with respect to the Loan
and supersede all prior written or oral understandings and agreements with
respect thereto. No modification or waiver of any provision of this Agreement
shall be effective unless set forth in writing and signed by the parties hereto.
If there is any conflict between the terms, conditions and provisions of this
Agreement and those of any other agreement or instrument executed by Borrower or
Guarantor, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail. By executing this Agreement and
initialing below Borrower and Guarantor expressly represent and warrant that
they did not rely on any representation, assurance or agreement, oral or
written, not expressly set forth in this Agreement or any of the other Loan
Documents in reaching its decision to enter into this Agreement or any of the
other Loan Documents and that no promises or other representations have been
made to Borrower or Guarantor which conflict with the written terms of the Loan
Documents. Borrower and each Guarantor represent to Lender that (i) it has read
and understands the terms and conditions contained in this Agreement and the
other Loan Documents executed in connection with this Agreement, (ii) its legal
counsel has carefully reviewed all of the Loan Documents and it has received
legal advice from counsel of its choice regarding the meaning and legal
significance of this Agreement and all other Loan Documents, (iii) it is
satisfied with its legal counsel and the advice received from it, and (iv) it
has relied only on its review of the Loan Documents and its own legal counsel's
advice and representations (and it has not relied on any advice or
representations from Lender, or any of Lender's officers, employees, agents or
attorneys). The Loan Documents may not be modified, amended or terminated except
by a written agreement signed by each of the parties hereto.


Borrower’s Initials:        


Guarantor’s Initials:        


4.8.    Heirs, Successors and Assigns. The terms of this Agreement shall bind
and benefit the heirs, legal representatives, successors and assigns of the
parties; provided, however, that Borrower may not assign this Agreement or any
Loan funds, or assign or delegate any of its rights or obligations under the
Loan Documents, without the prior written consent of Lender, and any proposed
assignment without such consent shall be deemed void.


[SIGNATURE PAGE FOLLOWS]






































4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




“BORROWER”


DECKERS CABRILLO, LLC,
a California limited liability company


By:    Deckers Outdoor Corporation,
    a Delaware corporation,
its sole member


By:    /s/ David Lafitte        
Name:    David Lafitte            
Title:    Chief Operating Officer    


“GUARANTOR”
DECKERS OUTDOOR CORPORATION,
a Delaware corporation


By:    /s/ Steve Fasching        
Name:    Steve Fasching        
Its:    Chief Financial Officer    


“LENDER”
ZIONS BANCORPORATION, N.A. (fka ZB, N.A.),
dba CALIFORNIA BANK & TRUST




By:    /s/ Brian Knapp     
Name:    Brian Knapp
Its:    Senior Vice President


















5

